Order entered December 3, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01297-CV

                     IN THE INTEREST OF M.K. AND V.G., CHILDREN

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-30160-2017

                                          ORDER
       We REINSTATE this appeal which we abated to allow the trial court an opportunity to

appoint counsel for appellant. At the time of the abatement, the deadline for filing appellant’s

brief was pending.

       Although the requested supplemental clerk’s record containing a copy of the order of

appointment has not been filed, the Court has been informed that Hannah Stroud was appointed

to represent appellant. Accordingly, we DIRECT the Clerk of the Court to designate Ms. Stroud

as counsel for appellant and ORDER appellant’s brief be filed no later than December 27, 2018.



                                                     /s/   DAVID EVANS
                                                           JUSTICE